 

Case 1:19-cr-02266-MV Document 3 Filed 07/23/19 Page 1of1

FILED

UNITED STaT
ES
ALBUQUEN GS DISTRICT CouRT

IN THE UNITED STATES DISTRICT COURT E, NEW MEXICO

FOR THE DISTRICT OF NEW MEXICO JUL 23 2019

MITCHELL R. ELFERS

UNITED STATES OF AMERICA, ) = :
) ae CLERK :
Plaintiff, ) crminaLno. 14¢-R2belLe MV - -
)
VS. ) 18 0U.S.C. § 876(c): Mailing Threatening
) | Communications.
ANITA BRISCOE, )
)
Defendant. )
INFORMATION

The United States Attorney charges:

On or about October 4, 2017, in the District of New Mexico, the defendant, ANITA
BRISCOE, knowingly deposited in an authorized depository for mail matter, to be sent and
delivered by the United States Postal Service, a communication addressed to J.B. that contained
a threat to injure J.B.

In violation of 18 U.S.C. § 876(c).

JOHN C. ANDERSON
United States Attorney

KIMBERLY A. BRAWLE

Assistant United States Attorney
P. O. Box 607

Albuquerque, NM 87103
505-346-7274

 
